Citation Nr: 1603549	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to March 15, 2012 for the award of service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted an effective date of March 15, 2012 for service connection for PTSD.

The effective date of March 15, 2012 was applied by the RO as it was found to be the earliest date of a PTSD diagnosis.  The Veteran filed his service connection claim for PTSD in April 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 videoconference hearing.  A copy of the transcript is associated with the file.

This matter was previously remanded by the Board in September 2015 for further evidentiary development.

 This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for PTSD was received on April 30, 2010.
 
2.  The first diagnosis of PTSD of record was a VA treatment record dated March 15, 2012.

3.  There is no evidence of a diagnosis of PTSD or any other acquired psychiatric disorder prior to March 15, 2012.



CONCLUSION OF LAW

The criteria for an effective date prior to March 15, 2012, for the award of service connection for PTSD, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2015 instructing the RO to send notice to the Veteran requesting that he identify any other treatment for PTSD, clarify his statements with respect to treatment at his July 2015 videoconference hearing, and obtain any outstanding VA treatment records.

VA sent an October 2015 letter to the Veteran requesting the appropriate information and obtained outstanding VA treatment records and associated them with the claims file. 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, at 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent the Veteran an appropriate notice letter in February 2011.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a)  notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  Appropriate medical and personnel records have been associated with the file. 

The Board further finds that the Veteran has demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to an earlier effective date for the grant of service connection for PTSD.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran, he has demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail. Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Earlier Effective Date for PTSD

The Veteran seeks an earlier effective date for his service-connected PTSD.  The current effective date of March 15, 2012 is based upon the date of the earliest diagnosis of PTSD of record.  The Veteran filed his original service connection claim for PTSD on April 30, 2010.  The main contention of the Veteran is that he was diagnosed with PTSD prior to March 15, 2012, or in the alternative, had symptoms consistent with PTSD prior to that date.  

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 4.125(a) .

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155. 

The Veteran's original claim for service connection is dated April 30, 2010, the date which the Veteran argues should be the effective date for the grant of service connection.  As noted, the effective date of the award will generally be the later of the date such claim was received by VA or the date the disability arose.  The medical records currently included within the claims file indicate that the Veteran was first diagnosed with PTSD on March 15, 2012.  Prior to the March 15, 2012 diagnosis, the record contains a March 9, 2011 VA examination in which the examiner concluded that, while the Veteran had subthreshold PTSD, he did not meet the criteria for a diagnosis of PTSD.  Specifically, the Veteran failed to meet Criteria B for PTSD as he did not report persistent re-experiencing of events sufficient to meet the criteria.  He also did not report persistent avoidance of stimuli sufficient to meet Criteria C for PTSD.  Further, while the Veteran reported persistent increased arousal sufficient to meet Criteria D, the disturbance did not cause significant interference with social, occupational, or other important areas of functioning sufficient to meet Criteria F for PTSD.  

In addition, the record contains a June 11, 2010 environmental health note that mentions psychiatric-depression as a "system addressed."  However, no formal psychiatric diagnosis is made.

Unfortunately, a formal diagnosis of PTSD or any other psychiatric condition prior to March 15, 2012 is not of record.  As a result, the grant of service connection prior to March 15, 2012, the date entitlement arose, is not warranted under the provisions of 38 C.F.R. § 3.400.  This date is the later of the date such claim was received by VA and the date the disability arose. 

The Board notes that the Veteran's service-connected PTSD does not fall under as the limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816. 

In sum, the criteria for an effective date prior to March 25, 2012, for the award of entitlement to service connection for PTSD are not met.  The Board is sympathetic to the Veteran's claim, and understands that the circumstances leading to the current effective date are unfortunate, in particular, that the Veteran reports having similar symptoms prior to the diagnosis of record.  The Board has no reason to question the Veteran's sincerity with respect to his claim.  While the Veteran is competent to report lay-observable symptoms, the Veteran is not competent to diagnose himself with a PTSD or any other psychiatric condition as such a determination is a complex medical question that requires medical training and expertise, which the record does not indicate the Veteran has.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).

Under the applicable laws and regulations, the Board is unable to grant an earlier effective date for service connection for PTSD.  The Board is deeply sympathetic to the Veteran's claim.  However, the Board is bound by the statutes enacted by Congress and as a result of their application, must find that an earlier effective date must be denied.


ORDER

Entitlement to an effective date prior to March 15, 2012 for the award of service connection for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


